TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00473-CV



                                        E. J., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


                FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
      NO. 17-1409, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellant E.J. filed her notice of appeal on July 16, 2018. The appellate record

was complete July 24, 2018, and appellant’s brief was due August 16, 2018. To date, appellant’s

brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order counsel to file appellant’s brief no later than August 30, 2018. If

the brief is not filed by that date, counsel may be required to show cause why she should not be

held in contempt of court.

               It is ordered on August 20, 2018.



Before Chief Justice Rose, Justices Pemberton and Field